Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1 and 3-20 are currently pending in the application. 

Continued Examination Under 37 CFR 1.114
3.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
 
Response to Amendment
4.      The amendment filed on July 08, 2022 has been entered and considered by the examiner. By the amendment, claim 1, 8, 11  and 15 are amended. Following Applicants amendments made, the 101 and 103 rejection of the claims are still Maintained. Examiner withdrawn the 112 rejection in view of the amendment made. 


                                                              Response to 101 Arguments

Applicant arguments
Here, the claimed fracture propagation model generated using sensor measurements is used to control the controllable parameters of the first or second wells associated with the fracture hits. Thus, the alleged abstract idea is integrated into a practical application in a meaningful way that goes beyond the linking of the alleged abstract idea to a particular technological environment.

Additionally, Applicant maintains that the pending claims are analogous to the patent- eligible claims in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011). Classen involved a method for gathering and analyzing “the effects of particular immunization schedules on the later development of chronic immune-mediated disorders .. . and then immuniz[ing] mammalian subjects in accordance with the identified lower risk schedule.” MPEP § 2106.05(e). “Although the analysis step was an abstract mental process that collected and compared known information, the immunization step was meaningful because it integrated the results of the analysis into a specific and tangible method that resulted in the method ‘moving from abstract scientific principle to specific application.’” MPEP § 2106.05(e) (emphasis added). Applicant submits that the present claims also involve steps beyond the alleged abstract idea that tie the claims to practical applications. For example, amending the independent claims to include the step of “controlling a controllable parameter for the first well or the second well based on the fracture propagation model” results in claims that include steps that clearly go beyond the alleged abstract idea and tie the claims to practical applications in a manner similar to performing the immunization in Classen. For example, the amendments involve performing tangible operations at one of the associated wells using the information generated by the alleged abstract idea. Such operations are not abstract ideas, and the operations tie the other claim steps to a particular environment and practical application.

Examiner response
Unlike the claims in Classen Immunotherapies Inc. v. Biogen IDEC that improves an existing technological process since claims recited methods that gathered and analyzed the effects of particular immunization schedules on the later development of chronic immune-mediated disorders in mammals in order to identify a lower risk immunization schedule, and then immunized mammalian subjects in accordance with the identified lower risk schedule (thereby lowering the risk that the immunized subject would later develop chronic immune-mediated disease, the instant application do not provide for an improvement in computer functions or any improvement that would be on the judicial exception. Controlling the variable based on the previous calculated value is not a meaningful limitation as applicant argues. Controlling a controllable parameters for the first well of the second well based on the fracture propagation model is further limiting an abstract idea to the field of use (See MPEP 2106.05(h)).  Even though the applicant argues as the combination of features of claim as improving current technology, the claim provides no meaningful limitations such that this improvement is realized. Claims when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.



                                                                Response to prior art Arguments
5.           Applicant's arguments filed 07/08/2022 have been fully considered. Applicant argues the Office Action appears to equate pressure wave velocities within a fracture, as described in Mayo, to the fracture propagation speed of the independent claims. But the pressure wave velocity of Mayo is a wave velocity. A wave velocity is not the same as a speed with which a fracture propagates from one well to another well, as generally recited by the present independent claims.
Examiner cited Mayo [0048] Pressure wave—refers to waves generated on surface and propagating along wellbore walls at the velocity. See also fig 13 and [0087-0089] the time and location of the fracture initiation point (frac points 502a, 504a, 506a, 508a, 510a on the treated well 102) and the fracture landing point (points 502b, 504b, 506b, 508b, 510b on the offset well 104) The determination of fracture geometry, such as fracture length, width, and height, may take into consideration factors such as the speed of tube waves within the fracture and period between waves. As the instant application [0028] says “the fracture initiation point  and fracture landing point can be used to determine fracture propagation speed.” Thus Mayo references teaches a process of determine the fracture propagation speed. 
All the other applicants' arguments regarding the newly added limitations are addressed in the rejection below. See office action.

Claim Rejections - 35 USC §101
6.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.        Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1 and 3-7 are directed system or device, which falls on the one of the statutory category.
Claims: 8-14 are directed method or process, which falls on the one of the statutory category.
Claims: 15-20 are directed to “non-transitory computer readable medium” which falls on the one of the statutory category.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1, 8 and 15 recites:
determine, using the data, one or more arrivals for the fracture hits associated with the plurality of borehole tube waves for the first well, (The steps cover performance of the limitations in the mind. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an evaluation that could be performed in the human mind or with the aid of pencil and paper.) and
determine one or more fracture propagation speeds for fractures from the second well to the first well, wherein the one or more fracture propagation speeds are determined using one or more first locations of the fractures at the first well, one or more second locations of the fractures at the second well, and one or more times for the fractures to form from the second well to the first well;(can be performed using pen and paper or through mental notes since it is process steps that cover mental process including an evaluation)
generate, using the one or more fracture propagation speeds, a fracture propagation model for predicting future fracture hits; (The steps cover performance of the limitations in the mind. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, claim 1, 8 and 15 recites the additional elements of one or more sensors positionable in a first well to detect data about a plurality of borehole tube waves on the first well that are from one or more events in a second well, the data including time information for fracture hits associated with the plurality of borehole tube waves; and receive the data from the one or more sensors are recited at a high level of generality (i.e., as a general means of gathering data), and amounts to mere data gathering (See MPEP2106.05 (g)). Output the one or more arrivals for the fracture hits for use in determining an action for the first well or the second well is recited at a high level of generality (i.e., as a general means of outputting data), and amounts to mere data output and falls under insignificant extra solution activity (See MPEP2106.05 (g)). Controlling a controllable parameters for the first well of the second well based on the fracture propagation model is further limiting an abstract idea to the field of use (See MPEP 2106.05(h)).  The additional element such as computing device, processor and non-transitory computer readable medium are recited at a high-level of generality and amount to no more than mere instructions to apply the exception using a generic computer component and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f))). The limitations/elements “A first / second / wells”, “fracture-hits”, “sensors”, “borehole tube waves”, “a computing device comprising a processor and a non-transitory computer-readable medium” are no more generally the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). Thus, claims 1, 8 and 15 are directed to abstract idea. 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. In particular, claim 1, 8 and 15 recites the additional elements of one or more sensors positionable in a first well to detect data about a plurality of borehole tube waves on the first well that are from one or more events in a second well, the data including time information for fracture hits associated with the plurality of borehole tube waves; and receive the data from the one or more sensors are recited  and output the one or more arrivals for the fracture hits for use in determining an action for the first well or the second well are recited at a high level of generality (i.e., as a general means of gathering/outputting data), and amounts to mere data gather/output and falls under insignificant extra solution activity (See MPEP2106.05 (g)) and consider as WURC activity  as described in MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)) Controlling a controllable parameters for the first well of the second well based on the fracture propagation model is further limiting an abstract idea to the field of use (See MPEP 2106.05(h)).  The additional element such as computing device, processor and non-transitory computer readable medium are recited at a high-level of generality and amount to no more than mere instructions to apply the exception using a generic computer component and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f))). The limitations/elements “A first / second / wells”, “fracture-hits”, “sensors”, “borehole tube waves”, “a computing device comprising a processor and a non-transitory computer-readable medium” are no more generally the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). Thus, claims 1, 8 and 15 are not patent eligible. 

Claims 3, 9 and 16 recites predicting, using the fracture propagation model, one or more arrival times for future borehole tube waves from future fractures in subsequent stages of the second well,
 wherein the operations of outputting the one or more arrivals for use in determining the action for the first well or the second well includes the operations of outputting the one or more predicted arrival times for future borehole tube waves for use in determining the action for the first well or the second well. Under the broadest reasonable interpretation, this limitation covers mental process including judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Claim 4, 10 and 17 recites changing a flow rate or fluid flow amount for a future fracturing action in the second well; positioning equipment or fluid in the first well at a location predicated to receive one or more future borehole tube waves; or modifying a completion plan for the first well. This are merely the addition of insignificant extra-solution activity to the judicial exception and does not amount to an inventive concept. Thus, the claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Claim 5, 11 and 18 recites detecting a distance between a stage of the second well in which an event occurred and a location of the first well for fracture hits associated with the plurality of borehole tube waves; and generating the fracture propagation model using the distance. Under the broadest reasonable interpretation, this limitation covers mental process including an evaluation that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.


Claim 6 and 20 recites to predict, using the fracture propagation model, one or more arrivals for subsequent borehole tube waves on a third well from the one or more events in the second well or subsequent events in a fourth well, wherein the first well, the second well, the third well, and the fourth well are positionable in a common oilfield area. Under the broadest reasonable interpretation, this limitation covers mental process including judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Claim 7 and 13 recites receive information about the one or more events in the second well from a sensor system positionable in the second well, the information including an amount of fluid exiting the second well during the one or more events; and outputting the information for use in determining the action for the first well or the second well. It represent general data acquisition / gathering process steps in the art. They are not particular and only add to insignificant solution activities to the judicial exception. (See MPEP2106.05 (g)) The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Claim 12 and 19 recites predicting, using the fracture propagation model, the one or more arrivals for future events in one or more subsequent stages of the second well and in one or more subsequent stages of a third well, wherein the one or more events in the second well are fracture events. Under the broadest reasonable interpretation, this limitation covers mental process including judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.



Claim Rejections - 35 USC § 103
8.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.           Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mayo et al. (PUB NO: WO-2017223007-A1) hereinafter Mayo in view of Walters et al., (PUB NO: UA 20180217285 A1), hereinafter Walters.

Regarding claim 1, 8 and 15
Mayo teaches a system comprising one or more sensors positionable in a first well to detect data about a plurality of borehole tube waves on the first well that are from one or more events in a second well, the data including time information for fracture hits associated with the plurality of borehole tube waves; (see para 68- Well communication may be explained as pressure on offset wells being affected by applied pressures on the treated well through direct fracture communication, indirect fracture. Data communication may be explained as information obtained by sensors on offset wells that were induced by changes in the conditions of the treated well. See para 78-When a treatment fluid is placed into a well, also known as a treated well, the initial well may receive pressure from the fluid. When the pump is shut down, a pressure response may be sensed in one or more offset wells (i.e., another well located at a distance adjacent to the treated well), as a possible response to the pressure in the treated well. This “frac hit” may be a response (e.g., pressure response) in an offset well resulting from treatment to a treated well. A direct frac hit on an offset well may be sensed as a sudden increase or spike in the formation pressure, which may be monitored at a high frequency at the surface or within the treated well to obtain information through tube wave analysis. See para 95-The wellbore wave velocity may be utilized to determine the depth and perhaps “directness” of the hit. Subtracting the signal-to-surface time from the delay 603 yields the time taken by the wave to travel from wellbore to wellbore. This time information, together with the determinations for wave velocity in the fracture, can then be utilized to estimate the geometry of the fracture.)

a computing device comprising a processor and a non-transitory computer-readable medium having instructions stored thereon that are executable by the processor to cause the computing device to (see fig 16 and para 97):

receive the data from the one or more sensors;(see para 68- Embodiments of the present disclosure relate to the determination of fracture geometry by tube wave analysis of well communication, or data communication among offset wells.  Data communication may be explained as information obtained by sensors on offset wells that were induced by changes in the conditions of the treated well. See para 78- When a treatment fluid is placed into a well, also known as a treated well, the initial well may receive pressure from the fluid.)

determine, using the data, one or more arrivals for the fracture hits associated with the plurality of borehole tube waves for the first well; (see para 78-79- When the pump is shut down, a pressure response may be sensed in one or more offset wells (i.e., another well located at a distance adjacent to the treated well), as a possible response to the pressure in the treated well. This “frac hit” may be a response (e.g., pressure response) in an offset well resulting from treatment to a treated well. A direct frac hit on an offset well may be sensed as a sudden increase or spike in the formation pressure, which may be monitored at a high frequency at the surface or within the treated well to obtain information through tube wave analysis. a pressure wave analysis technique is utilized to assess the measured depth at which fracturing fluid is being injected into a subterranean formation for a treated well, while offset wells that receive pressure communication can be monitored to assess the measured depth at which the fracturing fluid has reached the well or fracture, indicative of a frac hit. Fracturing fluid may be injected at more than one point along a subterranean formation, generating multiple frac hits. See para 87-  the fracture grows in an orientation that connects or correlates frac points 502a, 504a, 506a, 508a, 510a on the treated well 102 to response points 502b, 504b, 506b, 508b, 510b on the offset well 104, respectively. Frac points 502a, 504a, 506a, 508a, 510a may correspond to points within a well or along a wellbore where fracturing occurs, such as before or after period(s) of diversion. The measured points 502b, 504b, 506b, 508b, 510b on the offset well 104 may correspond to frac hits or pressure responses. See fig 15 and para 94- The period 605 of the offset well pressure wave 602 can provide information about the measured depth at which the fracture is open in the treated well and the measured depth of where the fracture is open, and therefore where the frac hit occurred, on the offset well) and

output the one or more arrivals for the fracture hits for use in determining an action for the first well or the second well. (See fig 16 element 828 and see para 78- Information regarding frac hits may provide insight into analyzing fracturing treatments, and may influence the design of fracture treatments in wells that are in fields with tightly spaced lateral wellbores. Such information may also be used to determine the amount of diversion materials used to avoid future frac hits. )


determine one or more fracture propagation speeds for fractures from the second well to the first well, wherein the one or more fracture propagation speeds are determined using one or more first locations of the fractures at the first well, one or more second locations of the fractures at the second well, and one or more times for the fractures to form from the second well to the first well;( (See Mayp para 87-89 wells communicate, as the treated well 102 and the offset well 104 are in communication via a fracture, for example, the fracture grows in an orientation that connects or correlates frac points 502a, 504a, 506a, 508a, 510a on the treated well 102 to response points 502b, 504b, 506b, 508b, 510b on the offset well 104, respectively. Frac points 502a, 504a, 506a, 508a, 510a may correspond to points within a well or along a wellbore where fracturing occurs, such as before or after period(s) of diversion. The measured points 502b, 504b, 506b, 508b, 510b on the offset well 104 may correspond to frac hits or pressure responses. The determination of fracture geometry, such as fracture length, width, and height, may take into consideration factors such as the speed of tube waves within the fracture and period between waves, for example. The depths of entrance points in the treated well and exit points in the offset well may be determined from analysis of time delays between direct waves such as indicated by points 502a, 504a, 506a, 508a, 510a and reflected waves such as indicated by points 502b, 504b, 506b, 508b, 510b, respectively. However, the depths of entrance points in the treated well and exit points in the offset well may also or instead be determined from analysis of the pressure wave period. See para 94-95FIG. 15 also depicts the delay 603 between the treated well pressure wave 601 and the offset well pressure wave 602 (e.g., about 30 seconds in the depicted example), The delay 603 of the offset well pressure wave 602 can provide information about the fracture length and the “directness” of the frac hit. the fracture geometry can be determined from the measured wave speed (e.g., utilizing the delay 603)

Examiner note: Fracture propagation speed is dividing the distance between the injection stage and the fracture-hit locations(fracture length) by fracture-hit time after injection starts (time-delay). The velocity of fracture's propagation can also be estimated by the delay time between the treated well and the fracture hit arrived at the offset well. Examiner cited Mayo [0048] Pressure wave—refers to waves generated on surface and propagating along wellbore walls at the velocity. See also fig 13 and [0087-0089] the time and location of the fracture initiation point (frac points 502a, 504a, 506a, 508a, 510a on the treated well 102) and the fracture landing point (points 502b, 504b, 506b, 508b, 510b on the offset well 104) The determination of fracture geometry, such as fracture length, width, and height, may take into consideration factors such as the speed of tube waves within the fracture and period between waves. As the instant application [0028] says “the fracture initiation point  and fracture landing point can be used to determine fracture propagation speed.” Thus Mayo references teaches a process of determine the fracture propagation speed.


However, Mayo does not teach generate, using the one or more fracture propagation speeds, a fracture propagation model for predicting future fracture hits and controlling a controllable parameter for the first well or the second well based on the fracture propagation model.

In the similar field of invention, Walters teaches generate, using the one or more fracture propagation speeds, a fracture propagation model for predicting future fracture hits.(see para 34-38-By looking at seismic wave velocity variations from the source to receiver wells, and using enhanced seismic processing techniques to analyze the variations, natural or induced formation properties can be identified. The velocity profiles from multiple seismic excitations or multiple seismic responses can be used to construct a seismic velocity model for a subterranean region. The velocity model can be used to compute properties such as fracture conductivity, pore pressure, Young's modulus, Poisson's ratio, stress magnitude, stress direction, stress anisotropy, or others. See para 47-48-a time-lapse method over an entire completion or series of completions can be used to evaluate stress interference between individual fractures along one wellbore or stress interference between fractures from adjacent or nearby wells. The model can be calibrated and used as a predictive fracture growth tool for new completion designs, or it can be used for other applications.)

Examiner note: The fracture hits may be fractures, pressures, or fluid, from fracturing operations in one well that impact the other well. The fracture velocity model is used as predictive fracture grown tool for predicting the inter-well interference in the new design. Examiner consider the well-to-well fracture interference as the fracture hits. 


controlling a controllable parameter for the first well or the second well based on the fracture propagation model.(see para 155-156- For example, the fracture treatment simulator 902 may use a fracture propagation model to simulate application of the fracture treatment. In some aspects, the fracture treatment simulator 902 assesses the models or parameters that were used to simulate the fracture treatment. For example, the fracture treatment simulator 902 may compare the simulated results against observed results, and calibrate or validate parameters based on the comparison. For example, the models may include governing equations and other information representing dynamical aspects of a fracture treatment. The parameters 901 can include geomechanical parameters (e.g., pore pressures in the rock material, stresses on the rock material, mechanical properties of the rock material, etc.), fracture network parameters (e.g., the fractures' locations, sizes, shapes, orientations, etc.), fluid parameters (e.g., fluid type, fluid density, etc.), and other types of parameters used to simulate application of a fracture treatment. See para 166 data flow 900 shown in FIG. 9A can be implemented as control flow for optimizing or otherwise improving a fracture treatment)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tube Wave Analysis of Well Communication as disclosed by Mayo to include generate, using the one or more fracture propagation speeds, a fracture propagation model for predicting future fracture hits and controlling a controllable parameter for the first well or the second well based on the fracture propagation model as taught by Walters in the system of Mayo for assessing a fracture propagation model based on seismic data from a subterranean region. Fracture propagation model is used to simulate application of the fracture treatment such that it may compare the simulated results against observed results, and calibrate or validate the models or parameters based on the comparison to better-represent the subterranean region. (Abstract and para 155, Walters)


Regarding claim 3 
Mayo does not teach  predict, using the fracture propagation model, one or more arrivals for future fractures in subsequent stages of the second well, wherein the instructions stored on the non-transitory computer-readable medium that are executable by the processor to cause the computing device to output the one or more arrivals for the fracture hits for use in determining the action for the first well or the second well, includes instructions that are executable to cause the computing device to output the one or more predicted arrivals for future fractures for use in determining the action for the first well or the second well.

 In the related field of invention, Walters further teaches predict, using the fracture propagation model, one or more arrivals for future fractures in subsequent stages of the second well (See para 47-48-a time-lapse method over an entire completion or series of completions can be used to evaluate stress interference between individual fractures along one wellbore or stress interference between fractures from adjacent or nearby wells. The model can be calibrated and used as a predictive fracture growth tool for new completion designs, or it can be used for other applications. See para 89-99- the fractures 332a conduct fluid from the wellbore 303 [corresponds to the second well], and the high -pressure fluid invades the rock matrix about the fractures 332a. The seismic profiling process shown in FIGS. 3A-3E can proceed in subsequent stages of the fracture treatment. Recording the seismic information for the perforations from each stage of the fracture treatment provides seismic data that can be used to map a significant volume of the fractured rock. (332a –fracture during first stage of treatment and 332b-fracture during second stage of treatment) See para 155- the fracture treatment simulator 902 may use a fracture propagation model, a fluid flow model, or other models to simulate application of the fracture treatment)

Examiner note: Examiner consider the fracture treatment at subsequence stage using fracture propagation model and the model used as predictive fracture grown tool for predicting one or more future fracture in the new design. Fracture can include fractures of any type, number, length, shape, geometry or aperture. 

wherein the instructions stored on the non-transitory computer-readable medium that are executable by the processor to cause the computing device to output the one or more arrivals for the fracture hits for use in determining the action for the first well or the second well, includes instructions that are executable to cause the computing device to output the one or more predicted arrivals for future fractures for use in determining the action for the first well or the second well. (see para 155 and fig 1- the fracture treatment simulator 902 generates outputs describing predicted results of applying the fracture treatment. See para 160- the treatment design system 904 provides the geomechanical properties, fracture data, or other information as input to the fracture treatment simulator 902, and determines treatment attributes based on simulated results produced by the fracture treatment simulator 902.  )




Regarding claim 4, 10 and 17
Mayo further teaches wherein the action for the first well or the second well includes at least one of:
changing a flow rate or fluid flow amount for a future fracturing action in the second well;(see para 92-Pressure pulses or tube waves may be initiated by shutting down one or more pumps 1402 or by shifting valves 1404 connected to pumps 1402. The pumps 1402 may be fracturing pumps, other positive displacement pumps, and/or other examples. However, other pumps, valves, and/or other means may also or instead be utilized to abruptly change a flow rate and thereby generate the pressure pulses or tube waves.)
Examiner note: Different pumps has different injection or flow rate. 

However, Mayo does not teach positioning equipment or fluid in the first well at a location predicated to receive one or more future borehole tube wave; or modifying a completion plan for the first well.

In the related field of invention, Walters further teaches positioning equipment or fluid in the first well at a location predicated to receive one or more future borehole tube wave; or modifying a completion plan for the first well.  (see para 52- one or more of the seismic sensors 114 can be positioned in a vertical, slanted, curved, or other section of the wellbore 104)


Regarding claim 5, 11 and 18
The combination of Mayo and Walters teaches wherein the instructions stored on the non-transitory computer-readable medium that are executable by the processor to cause the computing device to generate, using the one or more fracture propagation speeds, the fracture propagation model for predicting future borehole tube waves, includes instructions that are executable by the processor to cause the computing device to:
Mayo further teaches detect a distance between a stage of the second well in which an event occurred and a location of the first well for the fracture hits associated with the plurality of borehole tube waves; (see para 80-Upon generation of a pressure wave, the pressure wave enters the pressure wave entrance point 110 of the treated well 102 and passes through the fracture 106 to the pressure wave entrance point 112 of the offset well 102. Through the measurement of pressure waves on at least the treated well 102 and offset well 104, one can determine if the treated well 102 and the offset well 104 are in communication with one another and further determine the fracture half-length 108 of the fracture 106, which is at least the distance between the treated well 102 and the offset well 104.)

However, Mayo does not teach generate the fracture propagation model using the distance.

In the related field of invention, Walters further teaches generate the fracture propagation model using the distance. (See para 206- the distance between a wellbore and a fracture, between a wellbore and a subsurface layer boundary, or between a wellbore and another structure in the subterranean region can be identified from the seismic data. See para 37- the seismic profiling data are used to construct a seismic velocity profile for all or part of the region of interest. The velocity profiles from multiple seismic excitations or multiple seismic responses can be used to construct a seismic velocity model for a subterranean region.)

Regarding claim 6, 13 and 20
Mayo further teaches wherein the instructions are executable by the processor to cause the computing device to predict, using the fracture propagation model, one or more arrivals for subsequent borehole tube waves on a third well from the one or more events in the second well or subsequent events in a fourth well, wherein the first well, the second well, the third well, and the fourth well are positionable in a common oilfield area. (see para 77- Methods herein may permit a user to identify, determine, or generate fracture geometry by analyzing tube waves registered in two or more nearby (i.e., offset) wells. Further, a user may conduct simultaneous analysis of multiple nearby wells using the present methods. See fig 3-4 and para 81- the pressure wave enters the pressure wave entrance point 216 of the treated well 202 and passes through the fracture 106 to both the pressure wave entrance point 218 of the first offset well 204 and the pressure wave entrance point 220 of the second offset well 206. See para 88- The determination of fracture geometry, such as fracture length, width, and height, may take into consideration factors such as the speed of tube waves within the fracture and period between waves)



Regarding claim 7 and 14
Mayo further teaches outputting the information for use in determining the action for the first well or the second well. (See fig 16 element 828 and See para 78-Information regarding frac hits may provide insight into analyzing fracturing treatments, and may influence the design of fracture treatments in wells that are in fields with tightly spaced lateral wellbores. Such information may also be used to determine the amount of diversion materials used to avoid future frac hits)

Mayo does not teach receive information about the one or more events in the second well from a sensor system positionable in the second well, the information including an amount of fluid exiting the second well during the one or more events; 

In the related field of invention, Walters further teaches receive information about the one or more events in the second well from a sensor system positionable in the second well, the information including an amount of fluid exiting the second well during the one or more events; (see para 64- The fluid data can include data related to native fluids that naturally reside in a subterranean region, treatment fluids to be injected into the subterranean region, proppants, hydraulic fluids that operate well system tools, or other fluids. See also para 164-The seismic profiling system 908 can include seismic sources and sensors installed in the wellbores in the subterranean region 910, at the ground surface above the subterranean region 910, or at other locations. see para 172- the observed results include fluid volumes, fluid saturations, and other data detected by the seismic profiling system 908.) and

Regarding claim 9 and 16
Mayo does not teach predicting, using the fracture propagation model, one or more arrivals for future fractures in subsequent stages of the second well, wherein outputting the one or more arrivals for use in determining the action for the first well or the second well comprises outputting the one or more predicted arrivals for future fractures for use in determining the action for the first well or the second well.

However, Walters further teaches predicting, using the fracture propagation model, one or more arrivals for future fractures in subsequent stages of the second well, wherein outputting the one or more arrivals for use in determining the action for the first well or the second well comprises outputting the one or more predicted arrivals for future fractures for use in determining the action for the first well or the second well. (See para 47-48-a time-lapse method over an entire completion or series of completions can be used to evaluate stress interference between individual fractures along one wellbore or stress interference between fractures from adjacent or nearby wells. The model can be calibrated and used as a predictive fracture growth tool for new completion designs, or it can be used for other applications. See para 89-99- the fractures 332a conduct fluid from the wellbore 303 [corresponds to the second well], and the high -pressure fluid invades the rock matrix about the fractures 332a. The seismic profiling process shown in FIGS. 3A-3E can proceed in subsequent stages of the fracture treatment. Recording the seismic information for the perforations from each stage of the fracture treatment provides seismic data that can be used to map a significant volume of the fractured rock. (332a –fracture during first stage of treatment and 332b-fracture during second stage of treatment) See para 155- the fracture treatment simulator 902 may use a fracture propagation model, a fluid flow model, or other models to simulate application of the fracture treatment. See para 155 and fig 1- the fracture treatment simulator 902 generates outputs describing predicted results of applying the fracture treatment. See para 160- the treatment design system 904 provides the geomechanical properties, fracture data, or other information as input to the fracture treatment simulator 902, and determines treatment attributes based on simulated results produced by the fracture treatment simulator 902.  )

Examiner note: Examiner consider the fracture treatment at subsequence stage using fracture propagation model and the model used as predictive fracture grown tool for predicting one or more future fracture in the new design. Fracture can include fractures of any type, number, length, shape, geometry or aperture. 


Regarding claim 12 and 19
Mayo does not teach predicting, using the fracture propagation model, the one or more arrivals for future events in one or more subsequent stages of the second well and in one or more subsequent stages of a third well, wherein the one or more events in the second well are fracture events. 
In the related field of invention, Walters further teaches predicting, using the fracture propagation model, the one or more arrivals for future events in one or more subsequent stages of the second well and in one or more subsequent stages of a third well, wherein the one or more events in the second well are fracture events. (See para 48- The model can be calibrated and used as a predictive fracture growth tool for new completion designs, or it can be used for other applications. See para 89-99- the fractures 332a conduct fluid from the wellbore 303 and the high -pressure fluid invades the rock matrix about the fractures 332a. The seismic profiling process shown in FIGS. 3A-3E can proceed in subsequent stages of the fracture treatment. Recording the seismic information for the perforations from each stage of the fracture treatment provides seismic data that can be used to map a significant volume of the fractured rock. (332a –fracture during first stage of treatment and 332b-fracture during second stage of treatment). See para 133-In the example shown in FIGS. 7A and 7B, the second and third wellbores 703, 705 are used for seismic profiling while drilling. For example, the second and third wellbores 703, 705 may be used.  See para 155- the fracture treatment simulator 902 may use a fracture propagation model, a fluid flow model, or other models to simulate application of the fracture treatment)


Conclusion

10.           Claims 1 and 3-20  are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170247995 A1 Crews et al.
Discussing a method for evaluating and optimizing complex fractures, in one non-limiting example far-field complex fractures, in subterranean shale reservoirs significantly simplifies how to generate far-field fractures and their treatment designs to increase or optimize complexity. The process gives information on how much complexity is generated for a given reservoir versus distance from the wellbore under known fracturing parameters, such as rate, volume and viscosity.
US 20130079935 A1 Kabannik et al.
Discussing a method for determining of micro seismic event locations, generating low frequency pressure waves (tube waves) near the wellbore, recording of tube waves reflections from the fractures in real time and analyzing micro seismic event locations and tube waves reflections from the fractures.

11.               Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147